Appeal from order, Supreme Court, New York County, entered July 26, 1976, directing compliance by respondent-appellant with petitioner-respondent Attorney-General’s investigative subpoena duces tecum, unanimously dismissed, as moot, without costs and without disbursements. Appellant has, since the order appealed from, voluntarily complied fully therewith, as the Attorney-General concedes, and that official has also stated that no prosecution whatever of appellant is contemplated. There is no longer any controversy requiring judicial intervention. (Tserpes v Attorney-General of State of NY, 49 AD2d 736.) Had the matter not been rendered moot, we would *556have affirmed on the merits. Concur—Kupferman, J. P., Murphy, Lane and Markewich, JJ.